IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 71864-9-1
                      Respondent,
                                                 DIVISION ONE
                 v.
                                                                                      !
                                                 UNPUBLISHED OPINION
ALEXANDER HAMILTON BRIGHTON,

                                                                                I.--,
                      Appellant.          )      FILED:   FEB     2 2015
                                                                                Crj
                                                                                en



       Per Curiam — Alexander Brighton appeals the sentence imposed

following his guilty plea to residential burglary. He contends, and the State

concedes, that the court erred in concluding that his Montana convictions are

comparable to Washington offenses and must be included in his offender score.

The parties also agree that the matter must be remanded for resentencing

consistent with State v. Jones,     Wn.2d       , 338 P.2d 278, 282-83 (2014)

(under RCW 9.94A.530(2), both parties may present evidence on remand

relevant to criminal history). We accept the concession of error and remand for

resentencing consistent with Jones.

              FOR THE COURT:




                                              ^rfl,,wt9,.t Q\^-                 •         A


                                                      /, oXO: y C|